Citation Nr: 1750016	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1990 until December 1993, during which time he served as part of Operation Desert Storm. 

The case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction over the case was subsequently returned to the VA RO in Columbia, South Carolina.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

The Veteran asserts that he injured his right and left hip, leading to avascular necrosis in both hips, while on active duty serving as a member of a M1 tank crew.  

The Veteran has reported that he injured his hips while climbing in and out of the M1 tank over the course of his service.  The Veteran does not report a particular incident, asserting that the hip disabilities were caused by the cumulative effect of hitting his hips while climbing into the tank.  The Veteran described the difficulty that he had in getting in and out of the tank.  The Veteran testified that climbing up on top of the tank was difficult and that it was easy to slip and hit the side of the tank.  Once on top of the tank, the Veteran described having to crawl at an awkward angle to the driver's hatch.  The Veteran then described how difficult it was to climb into the hatch and testified that his whole body would hit against the sides of the tank while trying to get into the seat because it was such a small area.  The Veteran underwent left hip replacement surgery in October of 2011 and then underwent right hip replacement surgery in February 2012, due to bilateral avascular necrosis.  

In April 2015, the Veteran was afforded a VA Examination for his left and right hips.  At that examination, the examiner diagnosed avascular necrosis of both hips.  The examiner opined that the right and left hip disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that the leg condition was acute and not chronic and opined that there was no nexus with the hip disabilities.  The examiner further noted that service treatment records (STRs) showed no treatment of hip pain in service.  The examiner then added that one could not say with "certainty" that avascular necrosis was a direct result of any of the Veteran's military activities.  In a May 2015 addendum opinion to this examination, the examiner added that the right and left hip disabilities and surgeries occurred after service and there is no nexus to link the hip conditions to active service, offering no further explanation or rationale for the opinion.  

The Board finds the April 2015 VA medical opinion and the May 2015 addendum opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the VA examiner failed to use the proper standard in offering an etiology opinion in regards to the nexus between the hip disabilities and active service.  The examiner opined that the examiner could not find with "certainty" that there was a nexus between service and the hip disabilities.  Also, the Board notes that the VA examiner failed to consider the Veteran's lay statements regarding his experiences in climbing into and out of an M1 tank and the affect that it had on the diagnosis of avascular necrosis in the Veteran's left and right hips.  Additionally, the examiner based the negative opinion on the absence of treatment in service.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present bilateral hip disabilities.

Additionally, current treatment records should be identified and obtained before a final decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present left and right hip disabilities.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed. 

Based on the examination results and a review of the record, the examiner should opine as to whether it is as least likely as not (a 50 percent or better probability) that any identified right and left hip disabilities are etiologically related to the Veteran's active service, to specifically include the Veteran's reports regarding the strenuous activity required when working in tanks during active service.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions provided comport with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




